Citation Nr: 1431655	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for depression (previously claimed as nervous disorder, schizoid personality and/or schizophrenic reaction-paranoid, and posttraumatic stress disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1974.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision in which the RO denied the Veteran's petition to reopen a claim for service connection for depression (also previously claimed as schizoid personality and/or schizophrenic reaction-paranoid).  In August 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.  

The Board recognizes that the Veteran has currently claimed entitlement to service connection for depression and that the RO has previously denied his claim for entitlement to service connection for nervous disorder, schizoid personality and/or schizophrenic reaction-paranoid and PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-257 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability ... [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A Veteran may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (2013).  

However, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), for "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively--after there has been a finding of fact based upon competent medical evidence.  See Clemons, supra at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" (Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)), or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Multiple theories pertaining to the same benefit constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

In the instant claim, the Veteran continues to seek service connection for a mental disability, however variously claimed and diagnosed, as due to events (e.g., racial discrimination) he experienced in service.  Therefore, under Boggs, Ephraim, and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for schizoid personality and/or schizophrenic reaction-paranoid.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  There is also a March 2012 Progress Note where the psychologist noted that he has attempted to contact the Veteran by phone.  The Board finds that his record is not relevant in adjudicating this matter. The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issue on appeal.   Further, the Veterans Benefits Management Systems (VBMS) file does not contain any documents at this time. 


FINDINGS OF FACT

1.  In a decision issued in March 1997, the RO denied new and material evidence to reopen the claim for schizoid personality and/or schizophrenic reaction-paranoid; the Veteran did not appeal. 

2.  Evidence added to the record since the last final March 1997 denial is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

1. The March 1997 RO decision that denied new and material evidence to reopen 
the claim for schizoid personality and/or schizophrenic reaction-paranoid is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for schizoid personality and/or schizophrenic reaction-paranoid.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Sanders, supra.  In addition, the Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In July 2009 and September 2009 VCAA letters sent to the Veteran prior to the appealed October 2009 rating decision, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that would be obtained by VA.  The 2009 VCAA letters also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The September 2009 VCAA letter complies with Kent.  Thus, the Board finds that the duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, and VA treatment records.  Also, although not statutorily required, the Veteran was afforded a VA examination and nexus opinion.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Board finds that VA's duty to assist has been met.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).
Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was previously denied entitlement for service connection for a nervous disorder in a July 1974 rating decision.  The Board notes that in February 1997, the RO issued a rating decision that denied service connection for posttraumatic stress disorder (PTSD).  In a March 1997 rating decision, the RO denied the Veteran's petition to reopen his claim for service connection for schizoid personality and/or schizophrenic reaction- paranoid.  The RO considered the Veteran's claim as a claim to reopen his claim for schizoid personality and/or schizophrenic reaction-paranoid and found that the lay statements submitted from the Veteran and his family are inadequate to justify reopening the claim on the basis of new and material evidence.  The Veteran was advised of the decision and his procedural and appellate rights.  However, the Veteran did not appeal the March 1997 rating decision.  No further communication regarding his claim of entitlement to service connection for paranoid schizophrenic disorder was received until July 2009, when VA received his petition to claim entitlement to service connection for depression.  Therefore, the March 1997 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a paranoid schizophrenic disorder was received prior to the expiration of the appeal period stemming from the March 1997 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Evidence of record at the time of the March 1997 decision included service treatment records.  In a psychiatric examination by Dr. D.K. dated June 1974 at the San Diego Naval Station during active duty service, the Veteran felt increased pressure and anxiety as a result of being the only African-American in the area.  The Veteran reported going on unauthorized absence two weeks prior to getting arrested by civilian authorities and put in county jail for burglary for four months.  Moreover, upon examination, the treating psychiatrist reported the patient is alert, oriented, very tearful African-American with no evidence of psychosis or organicity.  The psychiatrist diagnosed the Veteran with acute anxiety reaction that is moderately severe and increasing, secondary to multiple frustration and underlying passive-aggressive personality disorder with anti-social features.  The psychiatrist noted that the Veteran is very frightened of being confined and had a nervous breakdown.  The psychiatrist found the Veteran to be unsuitable for further military service and recommend administrative discharge and all pending court-martial charges be dropped.  

In an October 1981 private psychiatric treatment record, the Veteran reported that he was the only African-American on board an aircraft carrier of "20 people."  The Veteran reported that his chief petty officer made jokes about his race and discriminated against him.  The psychiatrist noted that his present symptoms are paranoid delusions, antisocial behavior, periods of confusion, periods of panic, irritability over every little thing, nightmares, periods of being very mixed up in his thinking, inability to concentrate, insomnia, depression, occasional hallucinations, preoccupation with paranoid thoughts, and on occasion uncontrollable behavior.  

In a January 1997 statement, the Veteran stated, "I was discriminated against, degraded, constantly humiliated and denied my right to attend PCA School.  My division officers showed outright prejudice against me and constantly reminded me of my lower standing as a Black man.  I was given all undesirable details and assignments, and was forced to work much more than another White sailor in my division.  Since I was the only Black man in my division, I was subjected to continual racial slurs and attacks on my character ... I was subject to many disappointments and broken promises while on the U.S.S. Ticonderoga, which eventually led to me developing mental and nerve problems.  I began experiencing nightmares during this time."  The Veteran submitted personnel records from the commanding officer of the USS Ticonderoga which noted that the Veteran was eligible for the duty requested and recommended, however he was not allowed the relief required to attend the PC(A) School at USNTC in San Diego, California.  

In a December 1996 VA examination, the psychologist noted former chemical and alcohol dependency that was in partial remission.  The psychologist found that the Veteran did not meet the criteria for PTSD.   

Evidence received since the March 1997 decision consists of VA treatment records dated from May 2006 to March 2012 and VA examination record from March 2012.  
VA treatment records dated from May 2006 to August 2010 document multiple diagnoses including depression, anxiety, and thought disorder.  In a June 2009 VA treatment record the examiner reported on the Veteran's history.  The examiner noted that the Veteran had been treated for a psychiatric condition in service.  The examiner noted that the Veteran had a history of psychiatric problems since discharge and that he was treated for anxiety in service and that he had no mental health problems or history prior to entering service.  The examiner provided an Axis I diagnosis of dysthymic, chronic and Axis II diagnosis of history of passive aggressive personality disorder with anti-social features.  In a July 2009 VA treatment clinical record, the Veteran reported that he began abusing alcohol and experimented with cannabis and cocaine since discharge from the Navy.  In a September 2009 VA treatment clinical record, the Veteran reported being charged with domestic violence in June 2009 and he is more depressed, has poor sleep and intrusive thoughts of events in the Navy.  The examiner noted that the Veteran has a variety of diagnosis from VA and private doctors all of which connect in some form to anxiety and depression.  The examiner reiterated that the Veteran was treated for anxiety in service and that the Veteran was reporting that he was experiencing intrusive thoughts of what happened in service.  The examiner noted that "[the Veteran] feels the anxiety and depression were secondary to military service" and that the Veteran felt that he was misdiagnosed in the past.  

In a March 2012 VA examination, the Veteran was diagnosed with major depression with psychotic features and alcohol dependence in remission.  The Veteran reported being discriminated against by this chief petty officer who was verbally abusive and humiliated him in front of others, as well as threatened to throw him overboard which terrified the Veteran.  The Veteran reported that he became increasingly anxious and angry, eventually going absent without leave (AWOL).  The VA psychologist provided the opinion that the Veteran's current mental disability is "less likely than not to be related to the same or a progression of the mental symptoms noted in service."  The VA psychologist reasoned that the Veteran's in-service acute anxiety reaction was a result of awaiting court-martial proceedings for charges of AWOL and because he was terrified of confinement from having already served four months in county jail for burglary.  The psychologist opined that the Veteran is currently diagnosed with anxiety but for different reasons, namely his finances, unemployment, and health.  

The Veteran contends that the June 2009 and September 2009 VA treatment records substantiate his claim because they link a current psychiatric disorder to his military service.  The Board, however, finds that the examiner's findings contained in these records are a recitation of the Veteran's psychiatric history which has already been established. The prior Board decision and rating decisions considered the fact that the Veteran was treated in service for psychiatric problems and that post-service treatment records showed treatment for psychiatric problems.  The prior Board decision and rating decisions considered the fact that the Veteran contends that the psychiatric problems for which he was treated in service continued after service until to the present.  The examiner does not ultimately opine that the Veteran's current psychiatric disorder is etiologically related to events in service, which is the unestablished fact necessary to substantiate the claim. The March 2012 VA examination does not link the Veteran's current psychiatric disorder to events in service.  Thus, the Board finds that the evidence received since the last final decision is cumulative and redundant of evidence previously considered, and does not raise the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has not been received and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has not been received; the claim for service connection for a psychiatric disorder is not reopened.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


